DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination filed on June 13, 2022. 
Claims 1, 3-4, and 11 have been examined in this application. All other claims are cancelled or withdrawn.
No new information disclosure statement (IDS) has been submitted.

Response to Arguments
Applicant's arguments filed June 13, 2022, regarding claim objections have been considered and are persuasive. The objection is withdrawn. 
Applicant's arguments filed June 13, 2022, regarding claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. The rejections are withdrawn. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first terminal is configured to receive… the first terminal is configured to send… the management server is configured to send… the network platform is configured to… verify… the network platform is configured to send… the management server is configured to receive… the management server is configured to create…” in claims 1, 3-4, and 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1 and 11 the claims recite limitations carried out by at least a first terminal, a management server, and a network platform. The Specification does not provide clear structure for the different entities. At best, Paragraph 0093 recite that the management server 10 comprises a processor / processing unit. Paragraph 0042 recites the following: “a computer program comprising instructions to perform the method according to the first aspect of the invention, when this program is executed by a processor.” The claims are not directed to a method, even if the claims did include a method, the Specification must disclose clear structure for each of the different entities and not merely state that a processor is used to carry out the claimed limitations. 
As a result of the above, the claims and all dependent claims are rejected because the claims are not supported by the Specification as having the appropriate structure to carry out the claim limitations. 
The dependent claims are rejected for at least depending on the rejected claims. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a first terminal is configured to receive… the first terminal is configured to send… the management server is configured to send… the network platform is configured to… verify… the network platform is configured to send… the management server is configured to receive… the management server is configured to create…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Reference Disclosures
The following references teach elements of what the Applicant deems as his invention. Specifically, reciting a database storing an association between user device identifiers and determinations of whether an application is installed at the device or not. 
US PGPUB 2014/0164909 to Graff is directed to determining, by a server/system, whether or not a user has an application downloaded in their devices or not. The means of determining whether an application is installed or not is based on information collected from the device. The system/server receives device information or “plurality of mobile communication device parameters” comprising “recipient identifier” and “identification information for each mobile communication device 190, and/or contact information as well as any unique URLs created for each record for each message recipient 320.” Once the data is received by the server, the server then determines whether an application is related/associated with the received data, wherein determining application association requires determining whether the application is installed or not installed at the user’s device. The server explicitly includes a database 223, wherein the database stores the received data from each mobile device and an association of the user device and whether the device has or does not have an application installed. When a mobile device is determined as not having an application installed and the mobile device is able to install the application, the database explicitly stores this updated information on the record and ties the information to the user device information to insure that the user device has now installed the application. See Graff at least at Paragraphs 0094-0095, 0101, 0120, 0168-0169, and 0179. At Paragraph 0168, the server is able to utilize the database 223 at step 1190 to associate mobile phone/device information with the determination of whether the mobile application is installed or not at the device. Thus it is explicitly and clearly taught by Graff that the server contains a database that associates user mobile device information with application download indication information in order to determine whether or not the user has the application and to prevent the user from having to download an application that they already have. 

U.S. Patent Application Publication 2013/0019237 to Pardehpoosh et al. also discloses using a database at a server to determine whether an application is downloaded at a user’s device based on receiving user device information. See at least Abstract, Paragraphs 0009-0011, and 0043-0045.

Patent 9306929 (by Applicant and qualifies under AIA  as prior art), PGPUB 2013/0019237, PGPUB 2016/0337846. 
U.S. Patent Application Publication 2017/0154333 to Gleeson et al. teaches network gateway includes a gateway authenticator, a first network interface for interfacing the network gateway with a first computer network, and a second network interface for interfacing the network gateway with a second computer network that is distinct from the first computer network. The gateway authenticator receives from a pin-pad terminal, via the first computer network, an activation credential request that includes a first administrator credential. The pin-pad terminal receives the first administrator credential from a hardware token that is interfaced with the pin-pad terminal. The gateway authenticator is configured to (i) verify that, before the pin-pad terminal received the first administrator credential from the hardware token, the first computer network associated the first administrator credential with the pin-pad terminal; and (ii) install in the pin-pad terminal a digital authentication certificate that facilitates authentication of the pin-pad terminal to the second computer network via the network gateway.

WO 2013/040169 to Carapelli teaches a mobile payment system for effecting payment for a contemporaneous transaction comprises a payment terminal having a proximity reader configured to detect an identifier associated with a wireless communication device. A central server is in operative communication with the payment terminal and the wireless communication device. At least one database, accessible by the central server, contains an association between the identifier and the wireless communication device. The central server is further operative to send transaction information to the wireless communication device.
Carapelli also teaches a user terminal or device using communication means to communicate with a payment terminal to provide data to the payment terminal in order to advance a transaction. The mobile device or phone also includes a application that allows a user to select payment methods and communicate with the terminal the selected payment method to advance a transaction. Most importantly, Carapelli teaches the user receiving a confirmation request on their mobile device and displaying the message on their application. The user confirms the transaction request. The phone can also provide/display coupons or promotional messages to the user. 

None of the references discussed, those considered, and those cited but not considered teach the combined limitations as claimed in the instant Application. A non-patentable literature search was carried out, which also did not result in any findings that read on the claimed limitations. 
Applicant is encouraged to reach out to the Examiner for further support on how to potentially overcome the rejections and expedite prosecution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685